       Case 5:18-cr-00603-DAE Document 219 Filed 04/16/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
USA                                §
                                   §   CRIMINAL NO:
vs.                                §   SA:18-CR-00603(1)-DAE
                                   §
(1) Bradley Lane Croft             §

              ORDER RESETTING SENTENCING (IN PERSON)

       IT IS HEREBY ORDERED that the above entitled and numbered case is
reset for SENTENCING (IN PERSON) in Courtroom 5, on the Third Floor of
the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
Boulevard, San Antonio, TX on Friday, April 30, 2021 at 09:00 AM. Sentencing
memoranda and motions relevant to the sentencing hearing must be submitted to
the Court no later than 5 days prior to the sentencing hearing.
     IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial
Services and the United States Probation Office. Counsel for the defendant shall
notify the defendant of this setting and, if the defendant is on bond, advise the
defendant to be present at this proceeding.
       IT IS SO ORDERED.
       DATED: San Antonio, Texas, April 16, 2021.




                                              ______________________________
                                              DAVID A. EZRA
                                              SENIOR U.S. DISTRICT JUDGE
